Citation Nr: 0416836	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  92-06 632	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
the residuals of a right plantar wart.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for the residuals of 
exposure to ionizing radiation.

4.  Entitlement to service connection for malignant melanoma, 
as secondary to service-connected skin disabilities or from 
exposure to herbicides.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin cancer, 
including melanoma, on direct basis or as a residual of 
exposure to asbestos.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to August 
1989, the first four years of which were as a Midshipman at 
the U. S. Naval Academy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Los Angeles, California, Regional Office (Los Angeles RO) of 
the Department of Veterans Affairs (VA).  

In October 1992, the Board remanded the case for additional 
development.  Following receipt of the case in March 1996, 
the Board, in pertinent part, remanded the issues of 
entitlement to an increased (compensable) evaluation for the 
residuals of a right plantar wart, entitlement to service 
connection for residuals of exposure to ionizing radiation, 
and entitlement to service connection for alcoholism.  The 
Board notes that the March 1996 decision also referred the 
issue of entitlement to service connection for the residuals 
of a left plantar wart to the Los Angeles RO for appropriate 
development.  The case later was transferred to the San 
Diego, California Regional Office (RO).

In April 2002, the Board again remanded the issues of 
entitlement to an increased (compensable) evaluation for the 
residuals of a right plantar wart, entitlement to service 
connection for residuals of exposure to ionizing radiation, 
and entitlement to service connection for alcoholism.

In a December 2002 statement, the veteran claimed that his 
service-connected skin disabilities - seborrheic dermatitis, 
eczema, and actinic changes of the face and abdomen with 
rosacea - had worsened and included malignant melanoma and 
asked that he be reevaluated not only in terms of degree of 
disability but also whether service connection for skin 
cancer was warranted on a secondary basis, or due to exposure 
to asbestos and Agent Orange not only to ionizing radiation.  
This statement rightly was construed by the RO as a request 
for an increased rating for his skin disabilities and also 
request to reopen his previously denied claims for service 
connection for residuals of asbestos exposure and for skin 
cancer, including melanoma other than as a result of exposure 
to ionizing radiation.  In a February 2003 rating decision, 
the RO increased the veteran's rating to 10 percent for 
service-connected skin disabilities effective from February 
25, 2000.  In that decision, the RO also denied service 
connection for malignant melanoma, as secondary to his 
service-connected skin condition or exposure to Agent Orange 
and determined that no new and material evidence had been 
received to reopen claims for service connection for skin 
cancer on a direct basis or as a residual of exposure to 
asbestos.  The Board construes a statement from the veteran 
dated March 11, 2003, as a notice of disagreement (NOD) with 
the February 2003 denial of the veteran's service-connection 
claims.  These issues, along with his claim of entitlement to 
service connection for the residuals of exposure to ionizing 
radiation, are addressed in the REMAND portion of this 
decision and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  VA will notify the veteran 
if further action is required.

In a March 2003 rating decision, the RO awarded service 
connection for plantar warts of the left foot and assigned a 
noncompensable disability rating, effective from September 1, 
1989.  In that decision, the RO also determined that clear 
and unmistakable error (CUE) was not involved in the grant of 
service connection for plantar wart of the right foot and 
continued the noncompensable rating for this disability.

In a December 2003 response following the issuance of a 
supplemental statement of the case (SSOC) in November 2003, 
the veteran indicated that he was not interested in pursuing 
the appeal with regard issues 1 and 2 listed above.  The 
Board construes his statement as a request to withdraw his 
appeal with regard to these two issues, and as such, the 
appeal will be dismissed.  


FINDINGS OF FACT

In a statement dated December 20, 2003, prior to promulgation 
of a decision on the issues of entitlement to an initial 
(compensable) evaluation for the residuals of a right plantar 
wart and to service connection for alcoholism, the Board 
received notice from the appellant that a withdrawal of the 
appeal on these matters is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issues of entitlement to an initial (compensable) evaluation 
for the residuals of a right plantar wart and to service 
connection for alcoholism by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
in a statement dated December 20, 2003, in response to a 
November 2003 SSOC, stated that the issue 1 in the SSOC 
dealing with a "planters wart on [his] right foot" was of 
no interest to [him] and the veteran added that he 
"refuse[d] to waste any time on it."  Similarly, the 
appellant noted with regard to issue 3 in the SSOC, 
alcoholism, he stated that he "[had] no idea why this is an 
issue and will not waste any of [his] time addressing it."  
The Board acknowledges that, in a March 2004 informal hearing 
presentation, the veteran's national representative suggested 
that the Board seek clarification from the veteran.  But the 
Board has determined that such clarification is unwarranted.  
The veteran is the master of his appeal and it is clear that 
he, as the appellant, has withdrawn the appeal on both issues 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  This is particularly so in 
light of the fact that the veteran's earlier contention that 
there was CUE involved in the grant of service connection for 
plantar wart of the right foot and normal clinical findings 
for the right foot on a December 2000 VA examination.   
Accordingly, the Board does not have jurisdiction to review 
the appeal on issues 1 and 2 and they are dismissed.


ORDER

The appeal for entitlement to an initial (compensable) 
evaluation for the residuals of a right plantar wart is 
dismissed.

The appeal for entitlement to service connection for 
alcoholism is dismissed.


REMAND

As noted above, the Board remanded the issue of service 
connection for the residuals of exposure to ionizing 
radiation in April 2002 for further development of the 
"other exposure" radiation claims raised by the veteran 
under 38 C.F.R. § 3.311(a)(2)(iii) (2003).  The RO completed 
the Board's request in obtaining additional medical records 
and searching for additional service records including a 
request for the veteran's record of occupational radiation 
exposure from the Navy Environmental Health Center.  The 
veteran's post-service medical records show excision of a 
skin lesion to the right mandibular area in November 1990 and 
an excision and a re-excision of melanoma from his right 
thigh in October and December 2002.  The Department of Navy 
responded that there were no reports of occupational exposure 
to ionizing radiation pertaining to the veteran and that any 
exposure that he would have received during aircraft carrier 
construction and sea trials was non-occupations and would 
therefore have been at or near background radiation levels, 
adding that there was no documentary evidence to support the 
latter conjecture.  The additional service records obtained 
did not include a DD 1141 for the veteran.  As there is no 
documentary evidence that the veteran was exposed to ionizing 
radiation, the RO did not follow-up on the Board's remand 
order that the claims folder be referred to the Under 
Secretary of Health for preparation of a radiation dose 
estimate.  See 38 C.F.R. § 3.311(a)(2)(iii) (2003).

The development procedures set forth in 38 C.F.R. § 
3.311(a)(2)(iii) differ from those involving atmospheric 
testing and the occupation of Hiroshima and Nagasaki in that 
the dose estimate is to be provided by the Under Secretary 
for Health rather than the appropriate service department.  
Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii).  By regulation, VA 
must forward the veteran's claims folder to the Under 
Secretary for Health for preparation of a probable dose 
estimate.  The Board, therefore, remands this case to the RO 
for compliance with 38 C.F.R. § 3.311(a)(2)(iii) and its 
April 2002 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order).  Following the completion of the above, 
the RO should review the dose estimate provided by the Under 
Secretary for Health and determine whether any additional 
development of the ionizing radiation claim is required under 
38 C.F.R. § 3.311(b).

The veteran also should be afforded a skin examination in 
order to determine the nature and etiology of his skin 
cancer.  The examiner should be requested to review the 
claims folder and provide an opinion as to whether it is 
least as likely as not that the veteran's skin cancer is 
causally related to service, to include exposure to ionizing 
radiation, asbestos, or a herbicide (Agent Orange) or is 
secondary to his service-connected skin disorders.  
Thereafter, the RO should determine whether the claim 
requires any further review by the Under Secretary for 
Benefits pursuant to 38 C.F.R. § 3.311(c).

Moreover, the April 2002 Board remand instructed the RO to 
schedule the veteran for examination in conjunction with his 
claim and advised the veteran that, if he failed to report, 
his claim might be denied.  In compliance with the remand, it 
appears that the veteran was scheduled for an examination in 
January 2003 and failed to report.  In a February 2003 
letter, the RO notified the veteran that it had been notified 
by the medical facility that he did not appear for 
examination and provided him with an opportunity to 
reschedule the examination if he had good cause for not 
reporting for the previously scheduled examination.  In a 
February 2003 response, the veteran stated that he was never 
informed of an examination and asked what the examination 
would be for.  He added that most VA examinations were 
usually useless and added that he would tell VA if he wanted 
another examination when/if VA would tell him the purpose of 
the examination.  

In a statement dated March 11, 2003 in response to an earlier 
telephone call from VA to schedule examinations on his then 
pending claims, the veteran indicated that all treatment had 
been at "DOD" or VA facilities, the latest at the San Diego 
VA Hospital on March 3, 2002 with a follow-up appointment 
scheduled in July 2003; that VA should be able to obtain 
anything it needs from existing records or have it included 
in his next follow-up; and that a specific dermatology 
examination for VA purposes seemed to be a waste of time and 
money.  In a response dated May 9, 2003, the RO advised the 
veteran that the Board's remand had instructed that he be 
scheduled for examination and asked him to let VA know, if 
after reviewing pages 12 and 13 of that remand, he wished to 
have the examinations rescheduled.  In a statement dated 
December 20, 2003, the veteran stated that he responded on 
May 24, 2003 and that VA replied by email identified as 
"sandiege.query@vba.va.gov" on June 2, 2003.  Copies of the 
veteran's May 24, 2003 response and VA's email reply are not 
associated with the record.  On remand, the RO should ask the 
veteran to supply copies of these missing documents.  

The Board advises the veteran that the RO has been instructed 
to schedule an examination so that the record will have a 
medical opinion as to the etiology of the claimed disorder 
and whether there is a nexus between that disorder and 
service, since there is no such opinion in his medical 
records linking the disorder to service.  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the veteran 
has skin cancer that is etiologically related to his period 
of active service or to exposure to ionizing radiation.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Under VA's 
duty to assist, if the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination to support its ultimate conclusions.  Id.  
Veterans claiming benefits have an obligation to report for 
scheduled VA examinations and tests.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim will be based on the 
evidence of record.  38 C.F.R. § 3.655 (2003).  The Board 
reminds the veteran that the duty to assist is not a one-way 
street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
see also Wood v. Derwinski, 1 Vet. App. 190 (1991).

As noted above, the Board construes a March 11, 2003 
statement filed by the veteran as an NOD with a February 2003 
rating decision, which, in pertinent part, denied entitlement 
to service connection for malignant melanoma, as secondary to 
the veteran's service-connected skin condition or to exposure 
to Agent Orange and determined that no new and material 
evidence had been submitted to reopen claims for service 
connection for skin cancer (including malignant melanoma) as 
the result of military service or in-service exposure to 
asbestos.  In particular, the veteran disagreed with the RO 
that he was not a Vietnam Era veteran for purposes of 
exposure to Agent Orange and that new and material evidence 
had not been received to reopen his claims for service 
connection of skin cancer since he had recently had an 
excision of malignant melanoma in 2002.  The Board observes 
that the RO has yet to discuss these issues in a statement of 
the case (SOC).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the Board finds 
an NOD has been submitted to a matter that has not been 
addressed in an SOC, the issue should be remanded to the RO 
for appropriate action.  Manlincon, 12 Vet. App. 238.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he submit copies of his May 
24, 2003 response to the RO's May 9, 2003 
letter and the RO's June 2, 2003 email 
reply to his response.  

2.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) and 
38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2002)) is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
service connection claim due to claimed 
exposure to ionizing radiation; (2) about 
the information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issues remaining on appeal.

3.  Following completion of 1 above, the 
RO should forward the veteran's service 
medical and personnel records, a copy of 
the Department of Navy's June 2003 letter 
and any other statements submitted by the 
veteran to the Under Secretary for Health 
for preparation of a dose estimate of his 
total exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(a)(2)(iii) (2003).

4.  After receipt of the dose estimate 
provided by the Under Secretary for 
Health, the RO should review that dose 
estimate and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2003) and complete 
such development.

5.  Following completion of 1 through 4 
above, the veteran should be scheduled 
for a VA examination to be performed by a 
dermatologist in order to determine the 
nature and etiology of any skin cancer, 
to include malignant melanoma.  The 
examiner should be requested to review 
the claims folder and must indicate in 
the examination report that such review 
was performed.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's skin 
cancer began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include 
exposure to ionizing radiation, asbestos, 
or herbicides (Agent Orange), or is 
secondary to his service-connected skin 
disorders.  And, if the etiology of the 
claimed skin cancer is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  A 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

6.  Thereafter, the RO should determine 
whether the ionizing radiation claim 
requires any further review by the Under 
Secretary for Benefits pursuant to 38 
C.F.R. 
§ 3.311(c).

7.  After completion of the above 
development, the RO should readjudicate 
the issue of service connection for the 
residuals of exposure to ionizing 
radiation.  If the determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

8.  The RO should issue the veteran and 
his representative a statement of the 
case as to the issues of entitlement to 
service connection for malignant 
melanoma, as secondary to his service-
connected skin condition or exposure to 
herbicides (Agent Orange) and whether new 
and material evidence has been received 
to reopen claims for service connection 
for skin cancer on a direct basis or as a 
residual of exposure to asbestos.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claims reviewed by the Board.  
The RO should allow the veteran and his 
representative the requisite period of 
time for a response.

9.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



